Citation Nr: 0608542	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  03-14 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from September 1969 to March 
1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 RO rating decision 
which denied service connection for PTSD.  In March 2006, the 
veteran testified at a Board videoconference hearing.  


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to this claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

The veteran claims service connection for PTSD based on 
alleged stressors aboard the USS Independence during the 
Vietnam War.  According to his service personnel records, the 
veteran had nine months of foreign and/or sea service.  He 
served aboard the USS Independence from September 1972 to 
March 1973.  His military occupational specialty was listed 
as an aviation ordinanceman.  The service personnel records 
show that he was awarded the National Defense Service Medal.  
There are no decorations indicating service in Vietnam or 
evidencing combat.  

Post-service medical records show diagnoses of PTSD.  An 
October 2002 VA hospital discharge summary related diagnoses 
including a mood disorder secondary to general medical 
condition; depressive disorder, not otherwise specified; and 
PTSD.  Another October 2002 VA report indicated discharge 
diagnoses of depressive disorder, not otherwise specified, 
with PTSD symptoms.  A November 2002 VA treatment entry noted 
that the veteran had recently been in a VA hospital for his 
PTSD.  

An October 2003 VA psychiatric examination report indicated 
diagnoses of depression, not otherwise specified, and 
polysubstance abuse, in remission.  The examiner commented 
that the veteran did not meet the DSM-IV criteria for PTSD.  
The examiner noted that the veteran did not complain of 
specific traumatic stressors and that the things that he did 
complain about that were particularly significant, such as 
planes crashing and fires on the ship, were not verified in 
any way in the claims file.  

The RO has essentially denied service connection for PTSD on 
the basis that the evidence does not show a confirmed 
diagnosis of PTSD and that the evidence is inadequate to 
establish that a stressful experience occurred.  

The Board notes that the veteran has provided various 
statements of claimed stressors.  For example, at the October 
2003 VA psychiatric examination, the veteran reported that he 
was stationed aboard the USS Independence during service and 
that the most stressful events were having airplanes crash on 
the ship.  He stated that his job was in crash and salvage 
rescue as well as aircraft handling.  The veteran indicated 
that he fought fires on the hanger bay.  

At the March 2006 Board hearing, the veteran testified that 
he served aboard the USS Independence off the coast of 
Vietnam.  He stated that he witnessed planes coming in that 
were shot up and that would crash on the ship and go into the 
water.  The veteran also indicated that there were fires 
aboard ship.  He noted that several individuals were injured 
and killed.  He further reported that there was an incident 
when he saw a young man get sucked up into an A7 intake and 
killed.  The veteran stated that he was aboard the USS 
Independence from 1972 to 1973.  

The Board observes that the veteran has alleged several 
specific stressors related to his service aboard the USS 
Independence.  As the veteran has provided information 
sufficient to verify a claimed stressor through the U.S. Army 
and Joint Services Records Research Center (JSRRC), or the 
Naval History Center Ships History Branch, and attempt to 
verify such stressors should be made.  

Additionally, at the March 2006 Board hearing, the veteran 
reported that he had received all his psychiatric treatment 
at the VA facility in Madison, Alabama.  He also stated that 
he received treatment for psychiatric problems at the VA 
facility in Big Spring, Texas in 1985.  

Further, in a September 2005 authorization form the veteran 
reported that he had received treatment for psychiatric 
problems at VA facilities in Decatur, Alabama and Madison, 
Alabama from January 2004 to September 2005.  The most recent 
VA treatment reports of record are dated in January 2005 and 
are apparently from the facility Birmingham, Alabama.  Also, 
at the January 2003 VA psychiatric examination and in a 
December 2002 statement, the veteran also referred to post-
service psychiatric treatment at the VA facility in Kansas 
City, Missouri.  As additional VA medical records which may 
be pertinent to his claim have been identified, they should 
be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

There are also notations in the record that the veteran is 
receiving disability benefits from the Social Security 
Administration (SSA).  As the SSA records may be relevant to 
his claim, they should also be obtained.  

It is the judgment of the Board that the duty to assist the 
veteran with his claims includes trying to verify his claimed 
stressors through the service department, and obtaining any 
pertinent treatment records, including VA treatment records 
and SSA records.

Accordingly, these issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Obtain copies of all the veteran's VA 
medical records, which are not already in 
the claims folder, concerning PTSD and 
psychiatric problems and dated since his 
separation from service from the VA 
facilities in Madison, Alabama; Decatur, 
Alabama; Big Spring, Texas; and Kansas 
City, Missouri.  

2.  Contact the SSA and obtain copies of 
all medical and other records considered 
by that agency in awarding the veteran 
SSA disability benefits, along with 
copies of all related SSA decisions.  

3.  Forward the veteran's statements of 
alleged PTSD stressors, as well as any 
other relevant evidence, to the U.S. Army 
and Joint Services Records Research 
Center (JSRRC), and request that 
organization investigate and attempt to 
verify the alleged stressors.  If more 
detailed information is needed for this 
research, the veteran should be given an 
opportunity to provide it.  If JSRRC is 
not able to provide the ship's log for 
the USS Independence, an attempt to 
obtain the ship's log should also be made 
from the Naval Historical Center Ships 
History Branch, or from any other 
appropriate federal agency.    

4.  If a stressor is verified, or evidence 
that the veteran engaged in combat with 
the enemy is obtained, the veteran should 
be scheduled for a VA examination to 
determine whether he has PTSD and whether 
any PTSD is related to a confirmed 
stressor in service.  

5.  Thereafter, review the claim for 
service connection for PTSD.  If the claim 
is denied, issue a supplemental statement 
of the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


